Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altmayer U.S. 2021/0156422.
	Re clm 1, Altmayer discloses a rolling bearing (Fig. 1) comprising: a first ring (3), a second ring (5), at least one row of radial rolling elements (13) arranged between axial raceways provided on the rings, and at least one row of axial rolling elements (17) arranged between radial raceways provided on the rings, the second ring comprising a protruding nose (5) engaged into an annular groove (u-shape formed by 3) of the first ring and provided with the axial raceway and with the radial raceway of the second ring, at least one cage (cage for rollers 17) for maintaining the row of axial rolling elements and at least one flange (16) for guiding and maintaining the cage in radial direction, wherein the flange axially abuts against a flat surface (where left portion of 16 abuts 5) of the second ring, and a plurality of fixing screw (for fastening 16 to axially adjacent element) to secure the flange to the second ring, the fixing screws extending axially through the flange (bore in 16 is a through bore).
Re clm 2,  Altmayer further discloses each fixing screw is engaged inside a threaded hole (screw hole in 5) extending axially from the flat surface of the second ring.
Re clm 3, Altmayer further discloses the flat surface of the second ring extends radially (flat surface of 5 which abuts 16 extends radially).
Re clm 4, Altmayer further discloses the second ring is provided with opposite frontal faces (left and right axialmost faces of 5) which axially delimit the axial thickness of the second ring, the flat surface of the second ring onto which axially abuts the flange being formed on one of these frontal faces.
Re clm 9, Altmayer further discloses the first ring comprises at least a supporting ring (right two rings out of three rings that form 3) and a retaining ring (left ring of 3) stacked one relative to the other in the axial direction, the radial raceway of the first ring being provided on the supporting ring (raceway for 13 is on middle ring, which is included in the right two rings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi U.S. 4,861,171.
Re clm 1, Adachi discloses a rolling bearing (Fig. 1) comprising: a first ring (5), a second ring (3 and 4), at least one row of radial rolling elements (at 14) arranged between axial raceways provided on the rings, and at least one row of axial rolling elements (9a and 10a) arranged between radial raceways provided on the rings, the second ring comprising a protruding nose (3c) engaged into an annular groove (created by u-shape of 5) of the first ring and provided with the axial raceway and with the radial raceway of the second ring, at least one cage (10) for maintaining the row of axial rolling elements and at least one flange (2) for guiding and maintaining the cage in radial direction, wherein the flange axially abuts against a flat surface (23b) of the second ring, and a plurality of fixing screws (30) to secure the flange to the second ring.
Although Adachi discloses the fixing screws are provided in the flange, Adachi does not disclose the fixing screws extending axially through the flange.
It would have been obvious to one of ordinary skill in the art to modify the arrangement of Adachi by reversing the insertion direction of the screws that fasten the inner ring together to provide the fixing screws extending axially through the flange, since it has been held that rearranging the parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Specifically, orienting the insertion direction of the assembling screws that fasten 102a-102c together to be the same as that of the fastening screw holding 104a and 104b together allows for simpler construction, since the screw heads of both sets of screws can be accessed from the same axial side.
Re clm 2, the improvement of Adachi further discloses each fixing screw is engaged inside a threaded hole extending axially from the flat surface of the second ring (changing the insertion direction of the fastening screw 30 would provide the threaded hole, to extend from surface 23).
Re clm 3, Adachi further discloses the flat surface of the second ring extends radially (Fig. 1).
Re clm 7, Adachi further discloses the first ring comprises at least one retaining shoulder (35a) which axially faces (35a faces in direction toward 2 and screws 30) at least partly the flange and the fixing screws, the retaining shoulder being axially located on the side opposite to the second ring (3) with regard to the row of axial rolling elements (35a is located on the opposite side of 9a and 10a from 3).
Re clm 9, Adachi further discloses the first ring comprises at least a supporting ring (7) and a retaining ring (5) stacked one relative to the other in the axial direction, the radial raceway of the first ring being provided on the supporting ring (38a is located on 7).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Altmayer U.S. 2021/0156422 as applied to claim 1 above, and further in view of Fiesel U.S. 2016/0245333.
Altmayer discloses all the claimed subject matter as described above.
Re clm 5, Altmayer does not disclose the flange comprises at least one heel engaged into one groove of the second ring.
Fiesel teaches a bearing comprising two ring elements (6 and 7, Fig. 2) in which one element comprises a heel (radially inner portion of 7) that engages in a groove (radially inner portion of 2). The mating features allow for positive registration and alignment during assembly.
It would have been obvious to one of ordinary skill in the art to modify Altmayer and provide the flange comprises at least one heel engaged into one groove of the second ring for the purpose of allowing for positive registration and alignment during assembly.
Re clm 6, Altmayer in view of Fiesel further discloses the groove extends axially from the flat surface of the second ring. Providing the groove of Fiesel to the abutting surface 5 (flat surface) of Altmayer provides the limitation.

Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656